             3:18-cv-03085-SEM-TSH # 29        Page 1 of 1                                    E-FILED
                         IN THE UNITED STATES DISTRICTTuesday,
                                                       COURT   24 December, 2019 01:39:15 PM
                         FOR THE CENTRAL DISTRICT OF ILLINOIS Clerk, U.S. District Court, ILCD

JENNIFER J. MILLER, DARIN E. MILLER,                  )
SECOND AMENDMENT FOUNDATION, INC.,                    )
ILLINOIS STATE RIFLE ASSOCIATION, and                 )
ILLINOIS CARRY,                                       )
                                                      )
                           Plaintiffs,                )
                                                      )
v.                                                    )      Case No. 3:18-CV-3085
                                                      )
MARC D. SMITH, in his official capacity as Acting )
Director of the Illinois Department of Children and )
Family Services, and KWAME RAOUL, in his              )
official capacity as Attorney General of the State of )
Illinois,                                             )
                                                      )
                           Defendants.                )

                              NOTICE OF CHANGE OF ADDRESS

      PLEASE TAKE NOTICE that the law firm of LAW FIRM OF DAVID G. SIGALE, P.C.
has changed offices. The firm’s new address is:
                                   430 West Roosevelt Road
                                      Wheaton, IL 60187

      All correspondence should be sent to the new address effective immediately. The firm’s
phone and fax numbers remain 630.452.4547 and 630.596.4445, respectively.

                                                      /s/ David G. Sigale
                                                      Attorney for Plaintiff

The undersigned certifies that:

     1.     On December 24, 2019, the Plaintiff electronically filed this Notice of Change of
Address with the District Court Clerk via CM/ECF filing system;

      2.      Pursuant to F.R. Civ. P. 5, the undersigned certifies that, to his best information
and belief, there are no non-CM/ECF participants in this matter.

                                                           /s/ David G. Sigale
                                                      Attorney for Plaintiff
David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547/Fax 630.596.4445
dsigale@sigalelaw.com
